 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDIronWorkers Local UnionNo. 167,InternationalAssociation of Bridge,Structural and OrnamentalIronWorkers,AFL-CIOandNurre Glass Co. andGlaziers&Glass Workers Local Union No.242, ofthe International Brotherhood of Painters&AlliedTrades,AFL-CIO.Cases26-CD-94and26-CD-95November 7, 1972DECISION AND DETERMINATION OF,DISPUTEand other materials directly from sources outside theStateofTennessee valued in excess of $50,000.We find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that IronWorkers and Local 242 are labor organizationswithin the meaning of Section 2(5) of the Act.BY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges by Nurre Glass Co., herein called theEmployer, and Glaziers & Glass Workers LocalUnion No. 242, of the International Brotherhood ofPainters& Allied Trades, AFL-CIO, herein calledLocal 242, alleging that Iron Workers Local UnionNo. 167, International Association of Bridge, Struc-turaland Ornamental Iron Workers, AFL-CIO,herein called IronWorkers, had violated Section8(b)(4)(D)of the Act. The charges allege, insubstance, that the' IronWorkers, by encouragingand/or engaging in strikes and picketing, violated theAct in that one of the purposes of such conduct wasto force the Employer to assign certain work to itsmembers rather than to members of Local 242.Pursuant to an order consolidating cases and noticeof hearing, a hearing was held in Memphis, Tennes-see, before Hearing Officer Thaddeus R. Sobieski onAugust 15, 1972. All parties appeared and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to present evidencebearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer, a Tennessee corporation withprincipal office and place of business in Memphis,Tennessee, is engaged in the installation of glass andallied products. The parties stipulated, and we find,that during the past year the Employer received glass200 NLRB No. 27III.THE DISPUTEA.Background and Facts of the DisputeThe Employer has installed glass in the Memphisarea since 1961, and its predecessor, a national glasscompany, had done such work since at least1946.Pursuant to a contract, to which it is signatory, by amultiemployer group,Memphis Glass Contractors,the Employer assigned to members of Local 242 theinstallationof three revolving glass doors andadjacent glass in the Commerce Tower at CommerceSquare in Memphis.Local 242 members began work at the jobsite onJuly 12, 1972. On July 19 the Iron Workers businessagent spoke to the Employer's president and claimedthat the revolving door installation was the work ofthe ironworkers under the "Blue Book" agreementbetween the Unions' Internationals. The Employer'spresident referred to the contract with the MemphisGlass Contractors and pointed out that the Employerwas not a signatory to the "Blue Book" agreement.Shortly thereafter, the Employer discovered pick-ets,bearing IronWorkers placards, at the jobsite.The picketing continued for approximately half theday, and work at the jobsite was halted. Althoughtherehas been no resumption of picketing, theinstallation of the doors and adjacent glass has notbeen completed, and the Iron Workers continues toclaim the disputed work.B.TheWork in DisputeThe work in dispute involves the installation anderection of three revolvingglassdoors, adjacent glassdoors, and overheadglassin the Commerce Tower atthe Commerce Square jobsite located on Main Street,Memphis, Tennessee.C.Contentions of the PartiesThe Employer contends that since 1961 it hasemployed crews composed of glaziers who arerepresented by Local 242 and that it is familiar withtheir work methods and abilities. The assignment, the IRON WORKERSLOCAL 167Employer contends, was made pursuant to thecollective-bargaining agreement betweenMemphisGlass Contractors, a multiemployer group of whichthe Employer is a member, and Local 242 and isfurther justified by the fact that the disputed workcan be more economically and efficiently performedby experienced glaziers.Local 242, in addition to relying upon the factorscited by the Employer, contends that the nature ofthe disputed work is such that, if any other craft wereto perform the work, a duplication of labor expenseswould result because it would still be necessary forthe glaziers to come in to preserve the glass againstunnecessary stress and strain.The only ground upon which the Iron Workersbases its claim to the disputed work is the "BlueBook" agreement between the International Associa-tionofBridge,Structural and Ornamental IronWorkers and the Brotherhood of Painters, Decora-tors and Paperhangers of America, which defines theinstallation of revolving doors as the work of the IronWorkers. Local 242 is not signatory to that agree-ment.D.Atlplicability of the StatuteThe charges herein allege a violation of Section8(b)(4)(D) of the Act. The facts show that theEmployer assigned the work to its employees, whoare members of or are represented by Local 242. TheIron Workers demanded that the Employer take thework away from members of Local 242 and assign itto its members. In support of its demand, the IronWorkers picketed and caused a work stoppage at thejobsite. Accordingly, we find that there is reasonablecause to believe that Section 8(b)(4)(D) of the Acthas been violated.As the Employer is not a party to a collective-bargaining agreement,with either of the labororganizations here involved, by which it is bound bythe Joint Board procedures, it is unnecessary toconsider whether Local 242 and the Iron Workers arebound by the Joint Board procedures.'It is thus clear from the foregoing, and we find, thatat the time of the instant dispute there did not existany agreed-upon or approved method for thevoluntary adjustment of the dispute to which allparties to the dispute were bound. Accordingly, thematter is properly before the Board for determina-tion under Section 10(k) of the Act.E.Merits oftheDisputeSection 10(k) ofthe Actrequires the Board to make1Local 189, United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States and Canada,AFL-CIO (Kahoe Air Balance Co),197 NLRB No.17; Local 395, Bridge,117an affirmative award of the disputed work aftergivingdue consideration to all relevant factorsinvolved.The following factors are relevant inmaking a determination of the dispute before us.1.Certifications and collective-bargainingagreementsThere is no Board certification determining thebargaining representative for the employees assignedto perform the work in dispute. Neither of the labororganizations involved herein has been certified bythe Board as the collective-bargaining representativefor a unit of the Employer's employees.At no material time herein has the Employer beena party to a collective-bargaining agreement with theIronWorkers. Since its establishment in 1961, theEmployer has been a party to successive collective-bargaining agreementswithLocal 242 throughMemphisGlassContractors, themultiemployergroup of which the Employer is a member. Thecurrent agreement became effective March 18, 1971,and extends through March 17, 1974. That agree-ment does not recognize any outside agreements.2.Employer's assignment and past practicePursuant to article I, section 2 of the agreementbetween Local 242 and Memphis Glass Contractors,the Employer assigned the work here involved to itsemployees representedby Local 242.Further,it is currently the area practice to assignsuch work to employees representedby Local 242,and the Employer has done so since 1964. Moreover,the Employer's predecessor company had employedglaziers representedby Local 242since at least 1946.3.Relative skills, efficiency, and economy ofoperationsThe Employer strongly favors an award to itsemployees represented by Local 242 because of theirexperience in performing the disputed work and theresulting efficiency and economy of operations.Glaziers represented by Local 242 have installedrevolving glass doors similar to those involved hereinsince at least 1964. Moreover, most of these glaziershave had 20 or 30 years' experience in the installationof glass and allied products, while there is noevidence that members of the Iron Workers have anyexperience in this field. Thus, while the skillsrequired are such that ironworkers could be trainedto perform the work, the use of experienced glaziersprovided by Local 242 reduces the number of crewStructuraland Ornamental IronWorkers,AFL-CIO (TelanderBros.Contractors,Inc.),196 NLRB No. 19. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers necessary, the time required to perform thework, and, therefore, the overall cost of operation.Additionally, the nature of the disputed work issuch that, if the Employer were required to hireironworkers to perform the work, a duplication oflabor expenses would result because it would still benecessary for the glaziers to come in to preserve theglass against unnecessary stress and strain.CONCLUSIONUpon the entire record in this proceeding and afterfull consideration of all of the relevant factors, inparticular the contractual relationship between theEmployer and Local 242, the Employer's practiceand that of similar employers in the area, and theexperience of members of Local 242 in performingthe disputed work and the resulting efficiency andeconomy of operations, we conclude that theemployees of the Employer who are represented byLocal 242 are entitled to the work in question, andwe shall determine the dispute in their favor. Inmaking this determination, we award the work to theemployees of the Employer who are represented byLocal 242 but not to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute.1.Employees employed by Nurre Glass Co., whoare represented by Glaziers & Glass Workers LocalUnion No. 242, of the International Brotherhood ofPainters & Allied Trades, AFL-CIO, are entitled toperform the work in dispute which involves installa-tion and erection of three revolving glass doors,adjacent glass doors, and overhead glass in theCommerce Tower, at the jobsite located at theCommerce Square on Main Street, Memphis, Ten-nessee.2.IronWorkers Local Union No. 167, Interna-tionalAssociation of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Act toforce or require Nurre Glass Co., Memphis, Tennes-see,toassign the above work to ironworkersrepresented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Iron Workers LocalUnion No. 167, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO,shall notify the Regional Director for Region 26, inwriting, whether or not it will refrain from forcing orrequiring Nurre Glass Co., by means proscribed bySection 8(b)(4)(D), to assign the work in dispute in amanner inconsistent with the above determination.